TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00681-CV



                                    LaKayla Smith, Appellant

                                                  v.

                                 Maurice Dwight Wise, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
           NO. 210,173-A, HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant LaKayla Smith’s notice of appeal was filed in this Court on

October 29, 2015. That day, we notified her that she was required to make a written request and

arrangements to pay for the clerk’s record and the reporter’s record within ten days from her receipt

of our letter. The clerk’s record from the trial court was due to be filed in this Court on

November 16, 2015.

               On November 30, this Court notified Smith that no clerk’s record had been filed due

to her failure to pay or make arrangements to pay the fee for preparing the clerk’s record. The

Court’s notice requested that Smith make arrangements for the clerk’s record and submit a status

report regarding this appeal by December 10. In addition, the notice informed Smith that her appeal

was subject to dismissal if she did not comply with our instructions. To date, Smith has not filed a

status report or otherwise responded to this Court’s notice, and the clerk’s record has not been filed.
               If the trial court’s clerk fails to file the clerk’s record due to appellant’s failure to pay

or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court may

dismiss the appeal for want of prosecution unless the appellant was entitled to proceed without

payment of costs. Tex. R. App. P. 37.3(b). In this case, Smith has not established that she is entitled

to proceed without payment of costs, see Tex. R. App. P. 20.1 (providing procedure for establishing

indigence on appeal), and she has failed to pay or make arrangements to pay the clerk’s fee for

preparing the clerk’s record. We therefore dismiss the appeal for want of prosecution. See Tex. R.

App. P. 42.3(b).



                                                __________________________________________
                                                Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Dismissed for Want of Prosecution

Filed: January 26, 2016




                                                    2